 



Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made and entered
into as of June 17, 2013 by and among MERRILL LYNCH CAPITAL SERVICES, INC.
(“MLCS”); MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS” and,
together with MLCS, “Merrill”); MUNIMAE TEI HOLDINGS, LLC (“TEI”); MUNICIPAL
MORTGAGE & EQUITY, LLC (“MME”); MMA FINANCIAL HOLDINGS, INC. (“MMA Financial”);
and MUNIMAE TE BOND SUBSIDIARY, LLC (“TE Bond Sub” and, together with TEI, MME
and MMA Financial, “MuniMae”).

 

WHEREAS, Merrill and MuniMae entered into that certain Second Amended and
Restated Forbearance Agreement, dated as of February 2, 2012 (the “Forbearance
Agreement”), with respect to the Subject Event of Default (as such term is
defined in the Forbearance Agreement); and

 

WHEREAS, Merrill and MuniMae desire to amend the Forbearance Agreement as herein
provided.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Merrill and MuniMae hereby agree
as follows:

 

Section 1. Amendment to Forbearance Agreement. For and in consideration of
MuniMae agreeing to continue to satisfy each and every one of the Forbearance
Conditions (as such term defined in the Forbearance Agreement), the Forbearance
Agreement is hereby amended by:

 

(a)replacing “the 30th day of June, 2013” in the definition of the term
“Forbearance Period” in Section 2 thereof with “August 1, 2013.”;

 

(b)replacing “June 29, 2013” in Section 3(e)(vi) with “July 30, 2013”; and

 

(c)replacing “June 30, 2013” in Section 3(e)(vii) with “July 31, 2013”.

 

Section 2. Ratification. The existing Forbearance Agreement, the Supplemental
Pledge Agreement and the Swap Agreements are hereby ratified, approved and
confirmed in all respects except as expressly supplemented and/or amended by
this Amendment.

 

Section 3. Severability. If any provision of this Amendment shall be held or
deemed to be invalid, inoperative or unenforceable as applied in any particular
case in any jurisdiction or jurisdictions or in all jurisdictions, or in all
cases because it conflicts with any other provision or provisions hereof or any
constitution or statute or rule of public policy, or for any other reason, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstances, or of rendering
any other provision or provisions herein contained invalid, inoperative or
unenforceable to any extent whatever. The invalidity of any one or more phrases,
sentences, clauses or Sections in this Amendment shall not affect the remaining
portions of the Forbearance Agreement, the Supplemental Pledge Agreement and/or
the Swap Agreements, or any part thereof.

 

Section 4. Execution in Counterparts. This Amendment may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument. To the fullest extent
permitted by applicable law, electronically submitted or facsimile signatures
shall constitute originals for all purposes hereunder.

 



 

 

 

 

Section 5. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Forbearance Agreement.

 

[Remainder of page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to Forbearance
Agreement to be executed by their duly authorized officers, all as of the date
first above written.

 

 



  MERRILL LYNCH CAPITAL SERVICES, INC.           By: /s/ Daniel Nussbaum  
Name:   Daniel Nussbaum   Title:   Authorized Signatory



 

 

 



[Signatures continued on following page]

 



 

 

 



[Signature Page to Amendment to Forbearance Agreement]

 

 

 

MERRILL LYNCH, PIERCE, FENNER

  & SMITH INCORPORATED       By: /s/ Daniel Nussbaum   Name:   Daniel Nussbaum  
Title:   Authorized Signatory



 



 

 

 

[Signature Page to Amendment to Forbearance Agreement]

 

 













  Municipal Mortgage & Equity, LLC, a
Delaware limited liability company               By: /s/ Gary A. Mentesana  
Name: Gary A. Mentesana   Title: Executive Vice President               MMA
FINANCIAL HOLDINGS, INC., a Florida
corporation               By: /s/ Gary A. Mentesana   Name: Gary A. Mentesana  
Title: Executive Vice President               MUNIMAE TEI HOLDINGS, LLC, a
Maryland limited
liability company               By: /s/ Gary A. Mentesana   Name: Gary A.
Mentesana   Title: Executive Vice President               MUNIMAE TE BOND
SUBSIDIARY, LLC
a Maryland limited liability company               By: /s/ Gary A. Mentesana  
Name: Gary A. Mentesana   Title: Executive Vice President

 





 

 

